This action was filed by the Attorney General in quo warranto against Thistle Down Company and Thistle Down Club Inc.
The petition alleges that both companies are Delaware corporations who have qualified to do business in Ohio and that the name of the company has been changed from Thistle Down Company to Thistle Down Club Inc., for the purpose of evading an action similar to the instant case; that the corporations were not organized in good faith but to thwart the efforts of the State in sustaining ouster proceedings; that the corporations were organized to conduct unlawful practices and that future race meets would be conducted in whwich books were wagering and selling pools would be operated unless prevented by this court.
The Attorney General in the Supreme Court contends:
1. That the companies have misused their franchise.
2. That, the companies have committed unlawful acts to justify ouster.
3. That the companies should be enjonied from committing any further illegal acts.